Exhibit 10.1


MASTER SERVICES AGREEMENT


This Master Services Agreement (the “Agreement”), effective as of  February 9,
2011 (the “Effective Date”), sets forth the terms and conditions under which
Global Pari-Mutuel Services (Guernsey) Limited (“Company”) agrees to engage
Mechanica, LLC (“Agency”) to perform certain advertising and marketing services
as described in detail herein.  The parties agree as follows:
 
1.           ENGAGEMENT


1.1.         Subject to the terms and conditions hereof, Company hereby engages
and appoints Agency to provide certain advertising and marketing services as
described in this Agreement (collectively, the “Services”), and Agency hereby
accepts such engagement.  Agency will be available, as and to the extent
required by Company, to perform services customarily performed by a creative
advertising agency with respect to the development, production, and execution of
advertising and marketing materials and programs. The specific Services to be
provided by Agency shall be set forth on SOWs (as described in Section 3 below).


1.2.         Company’s engagement of Agency will be on a non-exclusive basis and
nothing will prevent Company from entering into other or similar agreements with
persons or entities other than Agency for the provision of services that are
similar or identical to the Services to be provided by Agency or for any other
activity during the Term.  The parties agree, however, that Agency’s provision
of the Services to Company will be on an exclusive basis as set forth in Section
8 below.


2.           TERM


The term (the “Term”) of this Agreement shall commence on the Effective Date and
continue in effect until January 31, 2012 unless terminated earlier in
accordance with the terms of this Agreement.


3.           SERVICES


3.1.         SOWs.  The specific Services to be provided by Agency will be set
forth in one or more statements of work (each, an “SOW”), each of which must be
signed by an authorized representative of both Company and Agency.  Each SOW
will describe the specific Services and deliverables to be provided, the country
or countries for which the Services will be performed, the required Agency
staffing, the schedule for performance, Agency’s Compensation (as defined
below), the expenses to be incurred, such terms as required by Section 3.4 in
connection with third party subcontractors, Network Partners and other relevant
terms.  In the event of a conflict between any provision in a particular SOW and
any provision in this Agreement, the provision in the SOW shall govern, but only
with respect to the applicable SOW.


3.2.         Agency’s Services and Staff.  Agency shall perform the Services to
Company’s satisfaction, using the degree of care, skill and diligence generally
observed by other first class advertising agencies, and in accordance with the
highest industry standards.  The parties will agree upon dates by which certain
Services must be performed, and provided that Company adheres to dates,
deliverables and decisions on its part, Agency agrees to provide such Services
by the agreed upon dates and also agrees that time is of the essence.  Agency
shall cooperate fully with any other agencies and suppliers engaged by Company
from time to time. Agency shall provide the Agency staff (“Agency Staff”) set
forth in each SOW.  All Agency Staff assigned to Company’s account shall be
qualified to perform their respective responsibilities in accordance with best
practices in the industry.  Agency shall ensure that any Agency Staff identified
in an SOW will remain actively involved in providing the Services set forth in
such SOW.  Agency acknowledges and agrees that Ted Nelson is a key person and
that his continued participation in the ongoing relationship is of critical
importance to Company. If Ted Nelson is no longer employed by Agency or is not
participating in its ongoing relationship with Company under this Agreement,
then Company shall have the right in either instance to terminate this Agreement
under Section 12.1.
 
 
 

--------------------------------------------------------------------------------

 


3.3.         Approval of Deliverables; Risk of Loss.


3.3.1.                  All plans, creative materials, work product, reports
(financial, management or any other) and other deliverables developed or
produced by or on behalf of Agency hereunder or as described in a SOW (the
“Deliverables”) shall conform to the applicable specifications for such
Deliverables and the terms of this Agreement and any other terms agreed to in
writing by the parties. Without limiting the generality of the foregoing, in no
event shall Agency commence production on any project or release any materials
publicly, without Company’s prior written approval on such SOW.


3.3.2.                  Agency will bear all risk of loss or damage to any
Deliverables until the time of delivery of such Deliverables to Company at
Company’s specified location and Company’s acceptance thereof.


3.4.         Subcontracting / Agency Affiliates. If Agency intends to engage
third party subcontractors to provide Services or Deliverables with an estimated
cost in a single engagement in excess of $15,000, it shall specify such intent
and obtain Company’s prior written approval in the applicable SOW which shall
describe the applicable Deliverable being provided by the third party
subcontractor, the proposed fee payable to the subcontractor and such other
information as reasonably requested by Company. Certain of the third party
subcontractors may be “Network Partners” as hereinafter defined. The parties
acknowledge and agree that not all third party contractors will necessarily be
Network Partners. A list of entities (referred to herein as “Network Partners”)
with whom Agency may contract to provide tightly managed services in connection
with this engagement such as media planning, photography, creative development,
creative production, website development and similar services is attached hereto
as Exhibit 3.4 which Exhibit may be updated by Agency on a quarterly basis. If a
Network Partner is utilized to provide Services in accordance with the terms of
this Agreement Agency shall charge Company its so-called standard partner access
fee equal to 20% of the aggregate amount payable to the applicable Network
Partner during the Term as outlined in the applicable SOW (“Partner Access
Fee”). For the avoidance of doubt the parties agree that Company shall have the
right to contract directly with Network Partners after the expiration of the
Term and Company shall not be liable to pay any Partner Access Fee for any
services provided by a Network Partner after the expiration of the Term. If
Company provides the aforementioned approval with respect the engagement of a
Network partner or third party contractor, Agency shall be solely responsible
for compensating the third party subcontractor or Network Partner and Agency
hereby guarantees the performance of, and will be fully responsible for all acts
or omissions of each third party subcontractor or Network Partner.  Agency shall
enter into any agreement with each approved third party subcontractor or Network
Partner in its own name and shall not bind Company to any obligations to any
third party subcontractor or Network Partner.
 
 
 

--------------------------------------------------------------------------------

 


3.5         Account Review.  At Company’s request, Agency and Company shall, at
quarterly intervals, hold an account review meeting to develop and review
Services that are contemplated to be performed in the next three months and to
review previously performed Services. Company and Agency will conduct formal
annual review meetings, and may decide to have other interim status or review
meetings, as described in the applicable SOW.  In addition, at quarterly
intervals (and at a reasonable time prior to such account review meetings, if
called by Company), Agency shall provide Company with a report setting forth the
following (in a format to be determined by Company):  (a) a comparison of actual
results with planned results identifying Agency's accomplishments and
shortcomings; (b) proposals for adjustments, as necessary, of Agency Staff
levels being made available by Agency and an assessment of workloads; (c) a list
of potential projects for the next three (3) month period and a comprehensive
detailed report on projects for the current quarter and the next quarter; (d)
assessments regarding what is working and what is not working in the
relationship; (e) lists of any outstanding problems and proposals to resolve any
outstanding problems; (f) anything else agreed to in a particular SOW.


3.6          Legal Review by Agency.  If requested by Company, Agency will,
at  Company’s own cost, arrange for legal review by experienced counsel approved
by Company of all campaigns and Deliverables developed by Agency to consider
whether any such campaigns or Deliverables violate any applicable law,
regulation, or guideline or infringe upon any third party rights for the
proposed use of the campaign or Deliverable, and Agency shall, upon Company’s
request, share the results of its counsel’s review with Agency.


4.           COST ESTIMATES


4.1.         Agency shall prepare and submit to Company estimated costs in each
SOW. Agency agrees that the aggregate amount of the SOWs shall not, as far as
reasonably practicable in the context of the anticipated Deliverables and
timeline set out in the SOW attached hereto, exceed $ 2,021,182.00 being the
amount estimated by Agency at the outset of this engagement to be the aggregate
amounts payable to Agency and Network Partners. Agency will advise Company in
the event there are any anticipated changes to previously estimated amounts by
ensuring that such changes are reflected in the applicable SOW for company’s
approval prior to incurring additional costs. Agency shall not exceed any cost
estimate set forth in any Estimate by more than ten percent (10%) without the
prior, written approval of the Company.




5.           AGENCY AUTHORITY; THIRD PARTY CONTRACTS


5.1.         Agency shall have the right to act as Company’s agent in connection
with the Services, as specifically approved in writing by Company in each
instance, provided that with respect to instances referred to in Section 3.4
above of less than $15,000, Agency shall not require Company’s prior
approval.  In connection all third party contracts, Agency shall comply with any
Company contracting guidelines supplied to Agency.


5.2.         In obtaining goods and services from third party suppliers in
connection with this Agreement, Agency shall:  (a) negotiate the most
advantageous rates, terms, and conditions available; (b) exercise due care in
the selection of third parties to obtain such goods and services and contract
only with sound and reputable companies and individuals; and (c) ensure that
such third parties perform in accordance with their obligations.
 
 
 

--------------------------------------------------------------------------------

 


6.           COMPENSATION AND COST REIMBURSEMENT


6.1.         Agency Compensation.  Company shall pay Agency the compensation
(the “Compensation”) set forth in each SOW (or attachment to the SOW), in
accordance with the payment schedule(s) set forth in the applicable SOW and the
terms hereof, as full and complete consideration for the Services and for all
rights granted by Agency to Company herein with respect thereto.


6.2.         Agency Studio Charges. Agency studio charges will be included in
SOWs and managed as described therein.


6.3.         Reimbursement. Agency must obtain the signature of the appropriate
Designated Company Authorizer on each SOW prior to commencing any Services on
the applicable job or project or incurring any costs.  As set out in Section 3.4
above, any single engagement of a third party in excess of $15,000 shall be
described in detail on an estimate (each, an “Estimate”) or in the applicable
SOW and submitted to Company for signature. Company shall reimburse Agency at
its actual cost, excepting Network Partners as described in Section 3 above,
(i.e., net of any commission or mark up), for all such third party costs
incurred by Agency.


6.3.1 Third Party Research, Production, and Other Costs. Agency shall prepare
and submit to Company estimated costs in each SOW, and in accordance with 6.3
above, describing all third party research, production, Network Partner and
other costs that are to be incurred in connection with the Services and for
which Agency will seek reimbursement in accordance with the terms of this
Agreement and the applicable SOW(s).


6.3.2 Out of Pocket Costs.  Agency shall estimate on the SOW(s) and in
accordance with 6.3 above, all other out-of-pocket costs to be incurred in
connection with the Services (such as travel expenses, lodging, meals, overnight
courier, and messenger services).  Company shall reimburse Agency at its actual
and reasonable costs (i.e., net of any commission or mark up), for all such
pre-approved out-of-pocket costs in accordance with the terms hereof. Agency
shall not be reimbursed for general Agency operating expenses, legal costs, or
routine Agency out-of-pocket expenses, including, without limitation, supplies,
telephone, fax, data transmission, postage, and mail charges.


6.4.         Discounts.  Agency shall obtain and take advantage of, and pass on
to Company, all discounts, rebates, and allowances of any kind that are
available in connection with the Services.  Notwithstanding anything herein
contained to the contrary, whenever a discount, rebate, or allowance is
available, Agency shall notify Company in writing of the availability of such
discount, rebate, or allowance and the payment deadlines and other applicable
terms with which Company must comply in order to receive such discount, rebate,
or allowance, and Agency shall invoice Company sufficiently in advance for the
applicable costs so that Company can provide Agency with funds in time to take
full advantage of such discount, rebate, or allowance.  Agency will give Company
prompt, complete and written disclosure of all discounts, rebates, and
allowances obtained by Agency when it receives them.
 
 
 

--------------------------------------------------------------------------------

 


6.5.         Invoicing and Payment of Invoices.


6.5.1.                  Agency shall invoice Company for Compensation in
accordance with the terms of the applicable SOW.


6.5.2.                  Agency shall invoice Company for the costs and expenses
payable as described in each approved SOW pursuant to this Sections 6.


6.5.3.                  Invoices will be paid within thirty (30) days following
receipt of an undisputed and accurate invoice.  Each invoice shall fairly and
accurately describe in reasonable detail the items set out therein and will be
supported by reasonable documentation.  Company is not required to pay any
reasonably disputed charge until after the resolution of the dispute.  Agency
will work with Company to obtain applicable exemptions, and will itemize any
applicable sales or other taxes on purchases made on behalf of Company when
exemptions are not available.  Payment of invoices does not represent acceptance
of Services and/or Deliverables.


6.6.         Payment to Third Parties.  Agency will review and reconcile
promptly all bills, statements and invoices received from third parties to
ensure that they are accurate and proper, and Agency will pay all proper charges
in a timely manner.


6.7.         Reconciliation and Final Billing.  In the event that there are any
estimated costs within an SOW, the Agency will reconcile actual costs against
estimated costs within forty five (45) days of the completion of the applicable
job, project or program, and, following such reconciliation, Agency will invoice
Company or Agency will issue Company a credit, as appropriate.


7.           MODIFICATION OF SERVICES


Company has the right, in its sole and absolute discretion, to modify or cancel,
by written notice to Agency, all or any portion of any Services previously
approved by Company, including, without limitation, any particular production
projects, plans, schedules, or work.  Upon receipt of such notice, and before
taking any action to modify or cancel the applicable portion of the Services,
Agency shall promptly report to Company the costs, if any, that will be incurred
or charged as a result of the modification or cancelation, including, without
limitation, any cancellation penalties that may be imposed.   Following such
report and Company’s approval to proceed with the modification or cancelation,
Agency will immediately effectuate the cancelation or modification as requested
by Company, and Agency shall use best efforts to minimize the expense to
Company.  Agency will be compensated, in accordance with the terms of the
applicable SOW and this Agreement, for all Services performed prior to Agency's
receipt of notice and for pre-approved costs incurred by Agency that could not
be avoided in effecting the required cancellations or modifications.  The
provisions of this Section shall in no way alter and or apply to the process for
termination as specified in Section 12 of this Agreement.


8.           AGENCY NON-COMPETE


7.1           During the Term, and for six (6) months thereafter, Agency will
render undivided loyalty and allegiance to Company and Agency will not, directly
or indirectly, provide any services for, on behalf of, or with respect to, any
other entity engaged in the online gaming business.
 
 
 

--------------------------------------------------------------------------------

 


9.           OWNERSHIP


9.1.         Materials.  The results and proceeds of the Services hereunder,
including, without limitation all plans, programs, ideas, concepts,
Deliverables, and other materials prepared or furnished hereunder, and all
materials incorporated therein and all preliminary or other copies thereof
(collectively, the “Materials”), shall be “works made for hire,” with all rights
therein, including, without limitation, the exclusive copyright, trademarks and
all other intellectual property rights, as being the property of Company.  In
the event that any of the Materials is considered not to be a “work made for
hire,” Agency hereby assigns to Company all right, title, and interest in such
Materials.  Agency shall sign documentation necessary to register Materials in
Company’s name. Without limiting the generality of the foregoing, Company shall
have the unlimited, royalty free, right to reproduce, transmit, distribute,
exhibit, perform, create derivative works based upon, modify, edit, exploit, or
otherwise use the Materials, and all elements thereof, in any manner and in any
and all media now known or hereafter devised throughout the world in perpetuity.
Agency hereby waives any droit morale or “moral rights” it may have with respect
to the Materials.  All Materials shall be promptly disclosed to Company.


9.2.         Third Party Materials.  If Agency wishes to incorporate in any
Materials any other materials that are owned by and licensed from a third party
or that are otherwise subject to usage restrictions (collectively, "Third Party
Materials"), Agency shall obtain Company’s prior written approval, including,
without limitation, approval of the applicable usage restrictions.  Following
Company’s written approval, Agency will obtain all necessary releases, licenses,
consents, permits, and other authorizations to use the Third Party Materials in
the Materials.  Agency shall retain copies of all such documentation and shall
deliver such documentation to Company upon Company’s request.


9.3.         Mistakes.  Agency will proofread all Deliverables, including,
without limitation, those approved in writing by Company, to ensure that there
are no mistakes in the final Deliverables before publication.  Agency shall be
responsible for any mistakes, except as described in 11.1 below, that appear in
the Deliverables and for any costs or expenses arising therefrom.


9.4.         Data.  Agency agrees that all programs, data and other information
derived, collected or resulting from the rendering of the Services hereunder or
the use of the Materials, including, but not limited to, all consumer email
addresses, personal information, cost and financial information, brand and
promotion information, organizational information and other data, and all
deliverables and reports generated therefrom in connection with the Services
(collectively, “Data”), will become and remain the sole and exclusive property
of Company.  Without limiting the foregoing, Agency hereby assigns and transfers
to Company all right, title and interest, including, without limitation, all
copyrights and other intellectual property rights, in and to all Data created or
collected in connection with or as a result of this Agreement.  Further, Agency
may not use any Data for any purpose, except in the performance of the Services
hereunder, without the prior written consent of Company. Agency will not make
any Data available to any third party, without Company’s prior express written
permission and then only if such third party executes an agreement satisfactory
to Company which includes, among other provisions, commitments by such third
party to maintain the confidence of such Data and to return such Data to Company
and destroy any copies or notes thereof as provided hereunder.  If Agency makes
any Data available to any third party pursuant to Company’s prior express
written permission, then Agency will ensure that the third party uses such Data
only for the purposes for which it was provided and, at the completion of the
third party’s services, no longer uses, transfers or retains any copy of the
Data in any form.  Agency will comply with all laws, rules, regulations, and
guidelines, and any policies that Company provides to Agency, regarding the
collection and use of the Data.  Upon termination or expiration of this
Agreement or at any time specified by Company, Agency will provide all Data in
its possession to Company, at no additional cost, and in a format requested by
Company and without limiting the foregoing, purge its database of all Data.  For
the avoidance of doubt, all Data will be deemed to be the Confidential
Information (as defined below) of Company.  Agency agrees to execute and deliver
(and have executed and delivered by its employees and agents) at a future date,
without any compensation, any and all documents that Company reasonably
determines may be necessary or desirable to demonstrate Agency’s compliance with
this Section.
 
 
 

--------------------------------------------------------------------------------

 


9.5.         Company Marks.  Agency recognizes the validity of all trademarks,
service marks, trade names, logos and other indicia of Company owned by Company
(and any and all intellectual property rights therein) (collectively, the
“Company Marks”), and the ownership thereof by Company, and will not at any time
take any action or fail to act such that the validity of the Company Marks or
Company’s ownership thereof is called into question.  Agency shall not place any
of the Company Marks on Materials developed or produced by Agency without
Company’s prior written approval.  Any such use of the Company Marks shall be
limited to the specific consent granted by Company hereunder, and shall not be
deemed or considered the grant of a license to use such Company Marks in any
other manner or for any other purpose whatsoever.  Agency shall not claim to own
or acquire any right, title or interest in any of the Company Marks or other
forms of intellectual property belonging to Company, and all uses of the Company
Marks shall inure to the benefit of Company.  Agency immediately shall
discontinue all use of the Company Marks upon termination of this Agreement, and
shall not thereafter make any further use thereof.  Agency shall not register or
attempt to register the Company Marks or any other trademark that may be
confusingly similar to the Company Marks.  Agency shall not dispute or contest
the validity, enforceability or ownership of the Company Marks and shall notify
Company promptly of any attempt by any unauthorized person to use the Company
Marks of which Agency becomes aware.


9.6.         Physical Property.  Any tangible property, equipment or other
material prepared or procured by Agency in connection with the Services shall be
Company’s exclusive property.  Agency shall bear the risk of loss while such
property, equipment and other material, as well as any other property entrusted
by Company to Agency, is within Agency’s possession, custody or control.


9.7.         Delivery to Company.  Upon Company’s request at any time, Agency
promptly shall make available to Company or its representative: (a) all physical
property belonging to Company which is in Agency’s possession or control; (b)
Data in the format requested by Company; and (b) copies of any Materials in the
format requested by Company.


10.           REPRESENTATIONS AND WARRANTIES


10.1.       By Agency.  Agency represents, warrants and covenants that:


10.1.1.                  It has the full right and authority to enter into this
Agreement, to fully perform the Services and all of its obligations under this
Agreement, and to grant all the rights granted herein;


10.1.2.                  The Materials produced hereunder shall be wholly
original, except with respect to content that is within the public domain and/or
Third Party Materials that, in each instance, is/are incorporated in Materials
with Company’s prior written approval in accordance with the terms hereof;
 
 
 

--------------------------------------------------------------------------------

 


10.1.3.                  The Materials will not violate or infringe upon the
rights of any third party or otherwise give rise to any third party
claims.  Without limiting the generality of the foregoing, the Materials will
not: (a) infringe upon, misappropriate, or violate any patents, trademarks,
copyrights, or other intellectual property right of any person or entity; (b)
violate any common law or statutory right, including without limitation, right
of privacy or the right of publicity, of any person or entity; or (c) contain
any material that is libelous or defamatory of any person or entity;


10.1.4.                  Any Materials that constitute interactive Deliverables
(a) shall conform to the applicable specifications and perform and function for
their intended uses, and (b) shall be free from computer viruses (including, but
not limited to, back doors, time bombs, drop dead devices, bugs and worms) and
any undocumented and unauthorized methods for terminating or disrupting the
operation of or gaining access to the materials, computer systems or other
computing resources or data, or other code features which result in or cause, in
whole or in part, directly or indirectly, damage, loss or disruption to all or
any part of the computer systems or other computer resources;


10.1.5.                  Agency will not use in the performance of Services, or
incorporate into any Materials, any software that refers to or is based upon a
license from GNU Public License, the Free Software Foundation, or that is
“copy-lefted,” except for those software components identified in an Estimate
and approved in advance in writing by Agency.


10.1.6.                  The Materials, the Deliverables and Services will
comply with all applicable laws, statutes, treaties, ordinances, regulations,
codes and guidelines; and


10.1.7.                  The execution of this Agreement does not violate the
terms of any existing agreement to which Agency is a party.


10.2.       By Company.  Company represents, warrants and covenants that:


10.2.1.                  It has the full right and authority to enter into this
Agreement and to fully perform all of its obligations under this Agreement; and


10.2.2.                  The execution of this Agreement does not violate the
terms of any existing agreement to which Company is a party.


11.           INDEMNIFICATIONS


11.1.       Company will defend, indemnify and hold Agency and its parents,
affiliates, employees, directors, officers and shareholders harmless from and
against any and all losses, claims, liabilities, judgments, damages and expenses
(including, without limitation, reasonable attorneys fees), arising out of any
claims, suits or proceedings related to:


11.1.1.                   A product liability lawsuit that alleges personal
injury sustained in or as a result of the use of a Company product that is
brought against Agency and that is based on claims made in any Company
advertising (provided that, if the applicable Company advertising was developed
or produced by Agency hereunder, such claims were supplied and approved by
Company prior to publication or use);
 
 
 

--------------------------------------------------------------------------------

 


11.1.2.                  Any materials that were not developed or produced by
Agency hereunder and that are furnished by Company to Agency for incorporation
in the Materials, provided such materials are used in accordance with Company’s
instructions;




11.1.3.                  Any claims about Company’s products that are
incorporated in Materials developed or produced by Agency hereunder, provided
such claims were supplied and approved for use by Company and used in accordance
with Company’s instructions.


11.2.       Agency will defend, indemnify and hold Company and its parents,
affiliates, employees, directors, officers and shareholders harmless from and
against any and all losses, claims, liabilities, judgments, damages and
expenses, including, without limitation, reasonable attorneys' fees and
settlement costs, arising out of any claims, suits or proceedings relating to:


11.2.1.                  Any breach of any of Agency’s representations,
warranties, agreements, or obligations hereunder;


11.2.2.                  The negligent performance or nonperformance hereunder
of the Services;


11.2.3.                  Any claim that any of the Materials or Services
violates or infringes upon any right of any third party, including, without
limitation, any claims for infringement of patent, trademark, copyright, or
other intellectual property right, any claims for violation of any common law or
statutory right (including without limitation, right of privacy or the right of
publicity), and/or any claims for defamation, slander or libel; and/or


11.2.4.                  Any claim or liability arising from contracts between
Agency and third parties, whether or not made to effectuate the purposes of this
Agreement.


Neither Company’s approval nor use of any Materials shall be construed to waive
or lessen Company’s rights under this Section 10.2.


11.3.       Each party will give the other party prompt written notice of any
claim as to which these indemnification provisions apply and will cooperate with
the other and assist in the defense of such claim.  With respect to the defense
of any claim or litigation to which these indemnification provisions apply, the
indemnifying party, at its own expense, will have the right to select counsel of
its choice and direct defense of the action and any settlement as it deems
proper; provided, however, that counsel selected by Agency must be approved by
Company in writing prior to Agency’s retention of such counsel (such approval
not to be unreasonably withheld).  Upon request of the indemnified party, the
other party will allow counsel for the indemnified party, at the indemnified
party’s own expense, to participate in the defense, and counsel for both parties
shall cooperate with each other.  The indemnified party will not enter into any
settlement or compromise of any claim or litigation for which it expects to be
indemnified or which includes an admission of liability without the prior
written consent of the indemnifying party, such consent not be unreasonably
withheld.  The indemnifying party will not enter into any settlement or
compromise of any claim or litigation which includes any obligations of the
indemnified party or its parents, subsidiaries, or affiliates, without the prior
written consent of the indemnified party, such consent not to be unreasonably
withheld.
 
 
 

--------------------------------------------------------------------------------

 


12.           TERMINATION


12.1.       Either party may immediately terminate this Agreement and all
outstanding SOWs by written notice to the other party:  (a) if the other party
commits a material breach and such breach, if it is capable of being cured, is
not remedied to the reasonable satisfaction of the terminating party within
fifteen (15) days of the notification of the breach, or (ii) if the other party
becomes insolvent, makes a general assignment for the benefit of its creditors,
suffers or permits the appointment of a receiver for its business, or becomes
subject to any proceeding under bankruptcy laws or any other statute or laws
relating to the insolvency or protection of the rights of creditors.


12.2.       Company may immediately terminate this Agreement and all outstanding
SOWs by giving Agency written notice of such termination if (a) in Company’s
reasonable opinion, Agency or any of its staff members are guilty of any
misconduct and/or conduct that would be prejudicial to Company’s or Agency’s
interests, or (b) there is a material change in Agency’s ownership or control or
material changes to Agency’s financial position.


12.3.       If Company has bona fide concerns regarding Agency’s financial
stability or solvency, Company shall bring such concerns to Agency’s attention
and Agency shall immediately attempt to resolve such concerns.  If Agency is
unable to resolve Company’s concerns to Company’s reasonable satisfaction within
ten (10) days, Company shall have the right to terminate this Agreement and all
outstanding SOWs immediately by given Agency written notice of such termination.


12.4.       In any event, Company may terminate this Agreement and/or any
outstanding SOW without cause by giving Agency sixty (60) days prior written
notice.


12.5.       Agency may not terminate any SOW unless a specific SOW provides
otherwise, except if Agency terminates this Agreement and all outstanding SOWs
pursuant to Section 12.1 above.


12.6.       This Agreement, and any outstanding SOWs, may be terminated by
mutual written agreement of the parties.


12.7.       The parties’ respective rights, duties and obligations hereunder
including, without limitation, Agency’s obligation to provide Services (as and
to the extent requested by Company), and Company’s obligation to pay for such
Services, shall remain in effect through the date of termination in accordance
with the terms of this Agreement and the applicable SOWs.  Upon termination, if,
pursuant to a particular SOW, Agency is to receive a monthly or annual fee, such
fee will be prorated based on the date of termination, unless such SOW provides
otherwise.


12.8.       All SOWs will automatically terminate on the date of termination of
this Agreement, unless the parties mutually agree otherwise in writing.


12.9.       Agency acknowledges that, upon a termination of this Agreement,
Company’s advertising activities will need to be satisfied internally by Company
and/or by one or more agencies or vendors (“Successor Agencies”).  Accordingly,
promptly following receipt of notice of termination, Agency and Company shall
meet to develop a plan, including any associated additional costs or fees
(“Transition Plan”), which shall be subject to Company’s approval, to wind-down
the relevant Services and to transition all unperformed Services to Company
and/or its designed Successor Agencies.  During the Term (and thereafter to the
extent required by Company), Agency shall timely and fully carry out the
Transition Plan, provide to Company all Data and documentation described in
Exhibit E, cooperate with Company’s and/or the Successor Agencies’ requests in
connection with the transition, and take all other actions necessary to ensure
an orderly transition and to effect a full knowledge transfer to Company and/or
its designated Successor Agencies.  In connection with the foregoing, Agency
will act in a manner that is respectful of the Successor Agencies, preserves
Company’s goodwill with the Successor Agencies and within the media and
advertising community, and ensures continuity of, and minimizes any adverse
impact on, Company’s media and advertising activities.
 
 
 

--------------------------------------------------------------------------------

 


12.10.     Upon termination of this Agreement, all reservations, contracts and
other arrangements with subcontractors and other third parties made with
Company’s written approval (each, a “Company Contract”) that still are in effect
as of the effective date of termination of this Agreement, or any individual SOW
hereunder, shall be assigned to Company or, if directed by Company, its
representative, and Company (or its representative) shall assume all obligations
under such Company Contracts.  If a particular Company Contract may not be
assigned by Agency to Company or its representative without the consent of a
third party and if consent to the assignment is refused, then one of the
following shall occur, as Company shall direct in its discretion:  (a) Company
(or its representative) shall perform all outstanding obligations under such
Company Contract (including, without limitation, payment of all amounts owed to
the applicable third party), and Company will indemnify Agency with respect to
such obligations, (b) Agency will continue to perform its obligations hereunder
with respect to such Company Contract and will be paid for doing so in
accordance with the terms hereof, or (c) Agency shall terminate such Company
Contract.  If Company elects to proceed pursuant to option (a) under the
preceding sentence, then Agency will promptly forward to Company any invoices or
other notices that Agency receives from the applicable third party with respect
to such Company Contract.  Agency shall render such assistance as reasonably may
be requested to effect assignment of the Company Contracts.


12.11.     Prior to the date of termination of this Agreement, Agency shall use
all means necessary to secure the return of Company’s property, Data and
Materials entrusted by Agency to third parties.


12.12.     Upon issuance of a notice of termination, Agency will, within ten
(10) business days of the date of Company’s termination notice, (1) deliver to
Company a final invoice equal to a reconciliation of hours used, third party
costs, Network Partner costs and Out of Pocket costs to date along with, in the
case of termination without cause as provided for in 12.4, the next two
scheduled invoices per the SOW (“Termination Liability Payment Invoice”); (2)
Company will pay such Termination Liability Payment Invoice amount within ten
(10) business days of the date of such invoice.


12.13.     Within 30 days of the date of termination, and upon receipt of all
payments due to Agency by Company, Agency shall make available to Company or its
representative all property, Data and Materials in Agency’s possession or
control belonging to Company.


13.           RECORDS AND AUDIT


13.1.       Agency shall, at its sole cost and expense, maintain complete and
accurate books and records, specifically including, without limitation, the
originals or copies of documents supporting entries in Agency’s books of account
such as time and payroll registers and third party invoices, covering all
activities and transactions arising out of, or relating to the Services, and/or
the obligations pursuant to this Agreement or any SOW, and Agency shall keep
such records for no less than five (5) years from the date of any invoice
relating to such activities or transactions furnished to Company or such longer
period as may be required by law.  Agency shall maintain its books and records
in accordance with generally accepted accounting principles.
 
 
 

--------------------------------------------------------------------------------

 


13.2.       Company shall be entitled at Company’s sole expense to audit the
Agency’s accounts and records in so far as they apply to the provision of
services under this Agreement using the services of a certified accountant, upon
reasonable notice to company and at a mutually agreed time.




14.           CONFIDENTIAL INFORMATION


14.1.       Agency acknowledges that it may have access to certain confidential
data not generally known about Company’s business or which Company is required
to maintain as confidential on behalf of a third party, including without
limitation, all sales information, marketing strategies, market forecasts, trade
secret information, product information, processes, plans, information
concerning customers, specifications, other information and materials which
could be construed to be useful to a competitor of Company, and other
information which Company designates as being confidential (collectively, the
“Confidential Information”).


14.2.       Agency agrees that it will not disclose, and will direct its
employees, contractors, supplemental workers, subcontractors, services providers
and any individual or entity providing Services on its behalf, not to disclose,
any Confidential Information or furnish copies of any written materials relating
to the Confidential Information to any other person, firm or entity. If
disclosure of Confidential Information to a third party is required in order to
perform the Services, then Agency will advise the recipient of its confidential
nature, and the recipient must execute a non-disclosure agreement satisfactory
to Company.  If the disclosure of Confidential Information is required by law,
then Agency shall provide Company with reasonable written notice prior to
disclosure so Company has an opportunity to obtain a protective order.  Agency
further agrees that it will not use the Confidential Information for its own
benefit or for the benefit of any other firm, business or client.  Immediately
following termination of this Agreement for any reason whatsoever, Agency will
return to Company all Confidential Information in its possession, except Agency
may retain one file copy of Confidential Information for legal or archival
purposes.


14.3.       The term Confidential Information does not include any information
that (i) was lawfully in Agency’s possession prior to any disclosure by Company,
as evidenced by Agency’s written records, (ii) is or becomes generally available
to the public other than as a result of disclosure in violation of this
Agreement, (iii) is received by Agency from a third party that, to Agency’s
knowledge, has the right to disclose such information, or (iv) is independently
developed by Agency without the use of the Confidential Information.


14.4.       Agency will use the same degree of care to protect its Confidential
Information that it uses to protect its own confidential information of a
similar nature, but in no event will Agency use less than a reasonable standard
of care.  Such care shall include, without limitation, appropriate
administrative, technical, procedural, and physical safeguards to ensure the
security, integrity, and confidentiality of the Confidential
Information.  Agency shall promptly report to Company any unauthorized access
to, disclosure, or use of the Confidential Information, and shall cooperate
fully with Company in connection therewith.
 
14.5.       Agency shall be liable for losses incurred by Company for any
violation of the terms of this Section by Agency and by anyone who has access to
the Confidential Information (including, without limitation, Agency’s employees,
subcontractors, and Agency Affiliates).
 
 
 

--------------------------------------------------------------------------------

 




15.           INSURANCE


15.1.       Agency, at its own cost and expense, will procure and maintain in
force during the Term adequate occurrence-based insurance to cover Agency’s
obligations under this Agreement, which will in no event be less than the
following:


15.1.1.                  Advertisers Liability Insurance/Errors and Omissions
Insurance coverage, without exclusions for intellectual property, that provides
coverage for Agency and Company in a minimum amount of $ 5,000,000.


15.1.2.                  Commercial General Liability insurance covering bodily
injury and property damage with minimum limits of at least $ 1,000,000 for any
claim arising out of a single occurrence and $ 2,000,000 for all claims in the
aggregate; and


15.1.3.                  Worker’s Compensation insurance coverage adequate to
comply with all statutory requirements covering all persons employed by Agency
hereunder, and Employer’s Liability with minimum limits of at least $ 500,000.




15.2.       Upon Company’s request, Agency will provide Company with
certificates evidencing such coverage including a Waiver of Subrogation in favor
of Company, and naming Company as an additional insured on all such policies
(excluding Worker’s Compensation). Such policies will include as a term thereof
that the policy will not be canceled, modified or refused for renewal without at
least thirty (30) days prior written notice to Company. Upon any cancellation or
adverse amendment of any insurance policy required under this Agreement, and
prior to its effective date, Agency will deliver replacement certificates of
insurance to Company certifying the required types and amounts of insurance
coverage set forth herein have been obtained.  All insurance policies referred
to above will be maintained with insurance companies that are rated A- or better
by AM Best.  Agency will not undertake any Services on behalf of Company at any
time unless the policies of insurance are in effect.  All insurance policies
required to be maintained will be primary and will not require contribution from
any coverage maintained by Company and will not contain, without Company’s prior
written consent, any special or non-customary exclusions.  The fulfillment of
the insurance obligations hereunder will not otherwise relieve Agency of any
liability assumed by Agency under this Agreement or in any way modify Agency’s
obligations to indemnify Company.


16.           NO PUBLICITY BY AGENCY


16.1.       Agency may not, without the prior written authorization of Company
in each instance, issue any press release, speak to the press, or make any
public announcement or statement with respect to Company or its products, this
Agreement, any of the Services, and/or any of its activities hereunder. For
clarity, unless otherwise instructed in writing by Company, should Agency
receive any press inquiries regarding Company, it shall direct all such
inquiries to Company’s corporate communications department.


16.2.       Agency shall not use any Company Mark on or in connection with the
endorsement, promotion, advertising, or publicity of Agency, its services,
and/or any third party, without Company’s prior written approval in each
instance (which approval Company can grant or withhold in its sole discretion).
 
 
 

--------------------------------------------------------------------------------

 


17.           NOTICES.


17.1.         All notices, approvals, consents and other communications required
to be given under this Agreement will be in writing and delivered to the parties
at the addresses listed below or to another address as the parties may direct by
notice.  Notice of dispute, breach or otherwise of a legal nature will be (a)
personally delivered or (b) mailed by national traceable courier or United
States registered or certified mail, postage prepaid, return receipt
requested.  All other notices will be (a) personally delivered, (b) mailed by
national traceable courier or United States registered or certified mail,
postage prepaid, return receipt requested; or (c) sent by confirmed facsimile or
confirmed electronic mail, receipt of which is confirmed by the addressee’s
email response.


 
If to Agency:
Mechanica LLC

 
Attention: Ted Nelson

 
75 Water Street Level 2

 
Newburyport, MA 01950

 
Facsimile  (973) 499-7876

 
 
If to Company:
Global Pari – Mutuel Services (Guernsey) Limited

 
Attention:

 
Island House, Grand Rue,

 
St. Martins, Guernsey, GY4 6RU

 
Facsimile: (44) (0) 1481 234470



 
with a copy to:
Rayner Rowe LLP

 
Attention: Daniel Rayner, Esq.

 
75 Rockefeller Plaza

 
20th Floor

 
N.Y. N.Y. 10016

 
Facsimile: (212) 937 -4680

 
Notice will be deemed given when received as evidenced by the return receipt or
the date notice is first refused, if that be the case.


18.           MISCELLANEOUS.


18.1.         Additional Documents.  Each party agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions, and conditions of this Agreement and the transactions
contemplated hereby.


18.2.         No Third Party Beneficiaries.  This Agreement is made solely and
specifically among and for the benefit of the parties hereto, and their
respective successors and assigns and no other person will have any rights,
interest, or claims hereunder or be entitled to any benefits under or on account
of this Agreement as a third party beneficiary or otherwise.


18.3.         Waiver.  The failure of any party to seek redress for violation of
or to insist upon the strict performance of any agreement, covenant or condition
of this Agreement will not constitute a waiver with respect thereto, except to
the extent that such waiver is in writing, or with respect to any subsequent
act.
 
 
 

--------------------------------------------------------------------------------

 


18.4.         Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the parties and their permitted successors and assigns.


18.5.         Subcontractor and Other Supplier Commitments.  Agency shall use
its best efforts to guard against any loss to Company as a result of the failure
of subcontractors or other suppliers to properly execute their commitments.


18.6.         Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement will be prohibited by or
invalid under any such law, such provision will be limited to the minimum extent
necessary to render the same valid or will be excised from this Agreement, as
the circumstances require, and this Agreement will be construed as if said
provision had been incorporated herein as so limited or as if said provision had
not been included herein, as the case may be, and enforced to the maximum extent
permitted by law.


18.7.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which will
constitute one and the same instrument.


18.8.         Assignment.  Except as expressly provided herein, Agency may not
assign any part or all of this Agreement, or subcontract or delegate any of its
rights or obligations under this Agreement, without Company’s prior written
consent.  Company may assign any part or all of this Agreement, or subcontract
or delegate any of its rights or obligations under this Agreement to any third
party including, without limiting the generality of the foregoing, to a
successor in interest (or its equivalent) of all or substantially all of its
assets or voting securities, whether by sale, merger or otherwise Any attempt to
assign, subcontract or delegate in violation of this paragraph is void in each
instance.


18.9.         Independent Contractors; No Partnership or Joint Venture.  The
parties are independent contractors and nothing herein contained will be
construed as creating any relationship of employer/employee, partnership, agency
(except to the extent provided otherwise in Section 5.1 above), joint venture,
or otherwise between the parties hereto, nor will this Agreement be construed as
conferring on any party any express or implied right, power, or authority to
enter into any agreement or commitment, express or implied, or to incur any
obligation or liability on behalf of any other party.  In addition, this
Agreement will not be construed as creating any relationship between one party
and the other party’s employees.  Accordingly, neither party nor its employees
will be entitled, as a result of this Agreement, to any of the benefits under
any employee benefit plan the other party presently has in effect or may put
into effect; nor will either party or its employees be considered employees of
the other party for any purpose.


18.10.       Compliance with Laws.  Agency shall ensure that the Services and
the Materials comply with all applicable laws, statutes, treaties, ordinances,
regulations, codes and guidelines.


18.11.       Survival.  The provisions of this Agreement that by their context
are intended to survive the expiration or termination of this Agreement will
survive the expiration or termination of this Agreement, including, without
limitation, Sections 7 (Ownership), 8 (Non-compete), 9 (Representations and
Warranties), 10 (Indemnifications), 11 (Termination), 12 (Records and Audit), 13
(Confidential Information), 14.2 (Covenant of Agency), 15 (Insurance), 16 (No
Publicity by Agency), 17 (Notice), and 18 (Miscellaneous).
 
 
 

--------------------------------------------------------------------------------

 


18.12.       Entire Agreement.  This Agreement and the SOWs, and any exhibits or
annexes referenced in or attached hereto or to the SOWs, each of which is
incorporated herein by reference, constitute the entire agreement between the
parties relating to the subject matter hereof and supersedes any prior agreement
or understandings between them. There are no other agreements, representations,
warranties, promises, covenants, commitments or undertakings other than those
expressly set forth herein.


18.13.       Modification; Amendment.  This Agreement and any SOWs may not be
modified or amended unless such modification or amendment is agreed to by both
parties in writing signed by each parties authorized representative.


18.14.       Dispute Resolution.  This Agreement shall be governed, construed
and interpreted solely in accordance with the laws of the State of New York
without regard to its conflict of law principles that would require the
application of the law of any other jurisdiction. Exclusive jurisdiction and
venue for any claims made by either party against the other will be the courts
of New York and the parties irrevocably consent to the jurisdiction of such
courts.




IN WITNESS WHEREOF, Company and Agency have executed this Agreement on the day
and date as first appears.


Mechanica, LLC
 
Global Pari-Mutuel Services (Guernsey) Limited
     
/s/
 
/s/ James Leslie Whiteford
     
By:
   
By:
James Leslie Whiteford
Its:
   
Its:
Chief Financial Officer
































EXHIBIT 3.4
NETWORK PARTNER LIST
SEE ATTACHED
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


To be agreed between the parties
 
 
 

--------------------------------------------------------------------------------

 